I N THE COURT OF APPEALS OF TENNESSEE

                                                                                        FILED
                                                                                          October 2, 1995
FI RST TENNESSEE BANK NATI ONAL                           )   C/ A NO. 03A01- 9503- CH- 00 1 0 2
                                                                                  Cecil Crowson, Jr.
ASSOCI ATI ON,                                            )   KNOX COUNTY CHANCERY COURTourt Clerk
                                                                                  Appellate C
                                                          )
                Pl a i nt i f f - Appe l l e e ,          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
v.                                                        )   HONORABLE SHARON BELL,
                                                          )   CHANCELLOR
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
C. T. RESORTS COM PANY, I NC. ,                           )
C. GARY TRI GGS a nd                                      )
J AMES C. CHI LDERS,                                      )
                                                          )
                De f e nda nt s - Appe l l a nt s .       )




                             OPI NI ON ON PETI TI ON TO REHEAR


                Fi r s t Te nne s s e e ha s f i l e d a pe t i t i on f or r e he a r i ng.

Th e p e t i t i on b a s i c a l l y a r gue s t wo poi nt s :    f i r s t , t h a t t he

u n d i s p u t e d ma t e r i a l f a c t s s how t ha t t he de f e nda nt s di d not t i me l y

a s s e r t t he i r c l a i ms o f mi s r e pr e s e nt a t i on, a nd he nc e wa i ve d t he m;

a n d s e c ond, t ha t we e r r e d i n c ons t r ui ng t he pa r t i e s '       " Fi r s t

M d i f i c a t i on, Re ne wa l , a nd Ext e ns i on Agr e e me nt a nd Appoi nt me nt o f
 o

Su c c e s s or Tr us t e e . "

                On t he wa i ve r i s s ue , we be l i e ve t he r e a r e di s put e s i n

t h e r e c or d r e ga r di ng t he a l l e ge d mi s r e pr e s e nt a t i ons ; wha t t he


                                                      1
d e f e n d a nt s l e a r ne d; whe n t he y l e a r ne d i t ; wha t , i f a nyt hi ng, t h e y

d i d wi t h t he i r knowl e dge ; a nd pos s i bl y ot he r f a c t ua l ma t t e r s

r e l a t e d t o t he a l l e ge d mi s r e pr e s e nt a t i ons .       W a r e s t i l l " on t he
                                                                            e

p a pe r s " i n t hi s c a s e .      The pa r t i e s ha ve not t r i e d t hi s c a s e t o

t he t r i e r of f a c t .        The f a c t s be f or e us on t he s ubj e c t of f r a ud

a r e s pa r s e .     W c a nnot s a y t ha t t he f a c t s be f or e us c onc l us i ve l y
                        e

s h o w t ha t Fi r s t Te nne s s e e i s e nt i t l e d t o a j udgme nt a s a ma t t e r

o f l a w on t he ba s i s of wa i ve r of t he mi s r e pr e s e nt a t i on c l a i ms .

Re s o l u t i on of t ha t i s s ue mus t be ma de by t he t r i a l c our t a f t e r a

he a r i ng.      W r e i t e r a t e t ha t we e xpr e s s no opi ni on a s t o t he
                   e

me r i t s of t he ba nk' s pos i t i on on t he i s s ue of wa i ve r .                   The i s s u e

o f f r a ud a nd i s s ue s r e l a t e d t o i t a r e r a r e l y s us c e pt i bl e t o

r e s o l u t i on by s umma r y j udg me nt .          Se e Long v . St at e Fi r e &

Ca s ua l t y Co. , 510 S. W 2d 517, 519 ( Te nn. App. 1974) .
                            .

                  M ny of t he i s s ue s t ha t we r e r a i s e d by t he pl e a di ngs
                   a

h a v e b e e n r e s ol ve d by our or i gi na l opi ni on.                Some i s s ue s r e ma i n .

Th e f a c t s of t hi s c a s e a s t o t he r e ma i ni ng i s s ue s , i nc l udi ng t h e

wa i v e r i s s ue , mus t be f ound by t he t r i e r of f a c t a f t e r he a r i ng

a l l o f t he a dmi s s i bl e e vi de nc e ; onl y t he n c a n t hos e i s s ue s be

de c i de d.      Summa r y j udgme nt i s not a s ubs t i t ut e f or a t r i a l of

g e n u i n e i s s ue s of f a c t s .    Se e By r d v . Hal l , 847 S. W 2d 208, 21 0
                                                                           .

( Te n n . 1993) ( " . . . [ s umma r y j udgme nt ] i s c l e a r l y not de s i gne d t o

s e r v e a s a s ubs t i t ut e f or t he t r i a l of ge nui ne a nd ma t e r i a l

f a c t u a l ma t t e r s . " )

                  As t o t he s e c ond i s s ue r a i s e d i n t he pe t i t i on f or

r e he a r i ng, we be l i e ve we a r e c or r e c t i n our i nt e r pr e t a t i on of t h e

r e l e a s e l a ngua ge i n t he pa r t i e s '       a gr e e me nt .

                                                    2
                The pe t i t i on f or r e he a r i ng i s he r e by DENI ED a t t he c o s t

o f t h e a ppe l l e e .

                I T I S SO ORDERED.

                ENTER:



                                            ________________________________
                                            Cha r l e s D. Sus a no, J r . , J .


CONCUR:



_ _ _ _ _ _ _ ______________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ ______________________
Do n T. M M r a y, J .
               c ur




                                               3